                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 CARTER PAGE, GLOBAL ENERGY
 CAPITAL LLC, AND GLOBAL NATURAL
 GAS VENTURES LLC

                                 Plaintiffs,                 Case No. 1:20-cv-00671-HDL

 v.                                                          Honorable Harry D. Leinenweber

 DEMOCRATIC NATIONAL COMMITTEE,
 et al.,

                                 Defendants.


         MOTION TO WITHDRAW APPEARANCE OF THOMAS D. WARREN

        Plaintiffs Dr. Carter Page, Global Energy Capital LLC, and Global Natural Gas Ventures

LLC respectfully move for an order withdrawing the appearance of Thomas D. Warren as counsel

for Plaintiffs. In support of this motion, Plaintiffs state as follows:

        1.      On February 24, 2020, this Court granted leave for the undersigned to appear pro

hac vice as an attorney with Pierce Bainbridge Beck Price & Hecht, LLP (“Pierce Bainbridge”) on

behalf of all Plaintiffs in this matter.

        2.      The undersigned will no longer be associated with Pierce Bainbridge, effective

April 30, 2020.

        3.      Plaintiffs will continue to be represented by John Pierce, of Pierce Bainbridge, and

Brian J. Murray and Charles L. Philbrick, of Rathje & Woodward, LLC. Plaintiffs have no

objection to the undersigned’s withdrawal of appearance.
       4.      Accordingly, the Plaintiffs, Defendants and the Court will not be prejudiced by the

withdrawal of the undersigned as counsel for Plaintiffs in this matter.

       WHEREFORE, Plaintiffs respectfully request that this Court enter an order granting the

undersigned permission to withdraw as counsel for Plaintiffs.


Dated: April 23, 2020                         Respectfully submitted,

                                                   /s/ Thomas D. Warren
                                              Thomas D. Warren (pro hac vice)
                                              John M. Pierce (pro hac vice)
                                              Andrew E. Calderón (pro hac vice)
                                              PIERCE BAINBRIDGE BECK PRICE & HECHT
                                              LLP
                                              355 S. Grand Ave., 44th Floor
                                              Los Angeles, CA 90071
                                              Tel: (213) 262-9333

                                              Brian J. Murray (IL 6272767)
                                              Charles L. Philbrick (IL 6198405)
                                              RATHJE WOODWARD LLC
                                              300 E. Roosevelt Rd., Ste. 300
                                              Wheaton, IL 60187
                                              Tel: 630-668-8500
                                              Fax: 630-668-9218 Email:
                                              BMurray@rathjewoodward.com
                                              CPhilbrick@rathjewoodward.com

                                              Attorneys for Plaintiffs Carter Page, Global Energy
                                              Capital LLC, and Global Natural Gas Ventures
                                              LLC
                               CERTIFICATE OF SERVICE

       I, Thomas D. Warren, hereby certify that the foregoing Motion was served to the parties

electronically by means of the Court’s CM/ECF system.



Dated: April 23, 2020                       Respectfully submitted,

                                                /s/ Thomas D. Warren
                                            Thomas D. Warren (pro hac vice)
